DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

It is noted that applicant has requested an interview prior to this Office action.  Two voice messages left with applicant’s representative on 1/6/2021 did not result in any reply to date.

Claims 46 and 51 have been canceled. Claims 55 and 56 have been added.  Claims 24, 25, 27, 36, 37, 42, 43, 45, 47, 52 and 53 have been amended.  Claims 24-38, 40-45, 47-50, 52-56 are pending and under consideration.

The effective priority date for the instant claims is 4/1/2016 for the reasons set forth in the prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 43, 47, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) The recitation of “tumor cells” in claim 43 lacks specific antecedent basis in amended claim 42 which recites “parent tumor cells”.   For purpose of examination, the claim will be read as “parent tumor cells not cultured as serum-free and non-adherent”.  Amendment of claim 43 to recite “as compared to parent tumor cells not cultured under serum-free and non-adherent conditions” would overcome this rejection.
(B) the recitation of “tumor cell cultures” in claim 47 lacks specific antecedent basis in claim 25 which has been amended to recite “parent adherent tumor cells”.  For purpose of examination, the claim will be read as “parent tumor cells not cultured as serum-free and non-adherent”.  Amendment of claim 43 to recite “…as compared to parent adherent, serum cultured tumor cells” would overcome this rejection. 
(C) In claim 55, the recitation of “method according to claim 24” lacks specific antecedent basis in claim 24 which is drawn to a composition not a method.
(D) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, 
claims 55and 56 recite the broad recitation “squamous cell cancer”, and the claims also recites squamous carcinoma of the lung which is the narrower statement of the range/limitation;
claims 55 and 56 recite the broad recitation “glioma”, and the claims also recites glioblastoma which is the narrower statement of the range/limitation;

claims 55and 56 recite the broad recitation non-small cell lung cancer, and the claims also recites adenocarcinoma of the lung, and squamous carcinoma of the lung which are the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of record of claims 25, 43, 45 and 52-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of applicant’s amendments and arguments.

Claims 45 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This .
Claim 45 encompasses a genus of CSC characterized as being obtained from allogenic tumor cells from a related or unrelated subject, or autologous tumor cells obtained from tumors from the subject to be treated.  The “subject to be treated” is part of the intended use of the immunogenic composition.  Claim 50 encompasses a genus of CSCs derived from tumor cells of the same type as to be treated in a subject.  The “same type as to be treated in a subject” pertains to the intended use of the immunogenic composition.  Given an immunogenic composition comprising a lysate from CSC enriched spheroid cultures made by the inventive method, one of skill in the art would not be able to ascertain if the CSCs were from a related or unrelated subject, or autologous to the subject to be treated, or if the CSCs were derived from tumor cells of a same type to be treated in a subject as one could ascertain for a well-described genus, because the “subject to be treated” is governed by the intended use of the composition.  Until the subject is actually identified, the relationship between the CSCs used to make the lysate of the immunogenic composition and the subject cannot be determined and is therefore undescribed.  

Claims 24-26, 28-38, 40-45, 47-50, 52-54 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) As drawn to immunogenic compositions comprising generic CSC lysates from CSC enriched cultures obtained from non-adherent, serum free, tumor cell spheroid cultures.  Claims 24-26, 28-36, 38, 40-45, 47-50, 52-54 encompass lysates of CSCs derived from any type of tumor.  The specification teaches hat the CSCs used for making the immunogenic composition 
(B) As drawn to a method of treating cancer comprising the administration of CSC lysates from CSC enriched cultures.
	Claims 35-38 and 40 encompass the treatment of a subject with any type of cancer by admisntration of a cancer stem cell lysate obtained from spheroid culture of any type of cancer.    Claim 37 names various types of solid tumors from which the CSC lysate is derived, but does not fix the type of tumor being treated in the subject.  Thus the claims encompass the treatment of a different tumor type from that used to generate the immunogenic lysate.  The specification teaches that administration of a lysate of CSCs derived from spheroids of 4T1 breast cancer grown under stem-cell conditions evoked an antibody that bond to a 250kDa antigen in PyMT breast cancer cells (page 51, third full paragraph to page 52, line 2).  The specification concludes that the cancer stem cell vaccines of the invention induce a unique immune response against the second protein of 250KD that appears to be expressed by tumor cells cultured under stem cell conditions, wherein the tumor cells are unrelated to the tumor cells from which the vaccine was prepared.  It is noted that both of the 4T1 and PyMT cell lines are representative of epithelial cancers.  Given only the demonstration that administration of a stem cell lysate from a particular breast cancer cell line evokes an antibody response to a 250KD antigen in a second breast cancer cell line does not provide a reasonable expectation that administration of a cancer stem cell lysate from a breast cancer cell lysate would evoke an antibody that bound to a 250KD antigen CSC lysate from a tumor of a different type such as a osteosarcoma or a melanoma.  Further there is no objective evidence that developing an antibody against the 250KD antigen would be representative of an anti-tumor effectiveness, because anti-tumor effects require, at least in part, a cellular immune response.  Further, section 2164.03 of the M.P.E.P. states
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
In the instant case, there is no prior knowledge in the art of the presence or significance of the 250kD antigen in generic cancer stem cells, or the importance of generating an antibody that recognizes the 250KD antigen in immunotherapy of cancer.  Thus, one of skill in the art would be subject to undue experimentation with no reasonable expectation of success in order to practice the broadly claimed method.  Amendment of claim 35 to specify that the CSCs are derived from solid tumor cells of the same type to be treated in the subject would overcome this rejection.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 24, 25, 27, 28,  34-38, 40, 41, 44, 45, 47, 50, 52, 55  and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al (WO2014/165103, cited in the previous action) as evidenced by Liu et al (Cellular Signalling, 2014, Vol. 26, pp. 2773-2781) in view of Dow et al (Journal of Immunology, 1999, Vol. 163, pp. 1552-1561, cited in the previous action) Zaks et al (Journal of Immunology, 2006, Vol. 176, pp. 7335-7345, cited in the previous action) and Wu et al (Journal of Immunotherapy, 2007, Vol. 30, pp. 789-797).
Claim 24 is drawn to an immunogenic composition comprising a cancer stem cell (CSC) lysate from spheroid CSC enriched cultures obtained from non-adherent, serum free tumor cell cultures; and at least one adjuvant comprising cationic liposome-DNA complex (CLDC), cationic liposome DNA-PIC complex (CLDPC) or a combination thereof.
Claim 25 requires, in part, that the CSCs of claim 24 have elevated expression of CD133 and/or ALDH relative to tumor cells not grown under the conditions of claim 24.
Claim 27 requires, in part, that the CSCs are derived from a subject having brain cancer.
Claim 28 requires that the adjuvant of claim 24 is CLDPC.
Claim 34 is drawn to a pharmaceutical composition comprising the immunogenic composition of claim 24 and a pharmaceutically acceptable excipient.
Claim 41 is drawn to a kit comprising at least one immunogenic composition of claim 24 and at least one container.
Claim 44 embodies the immunogenic composition of claim 24, wherein the composition is free of dendritic cells.
Claim 45 requires that the CSCs of the composition of claim 24 are obtained from cultures of autologous tumor cells.
Claim 47 embodies the composition of claim 25 wherein the elevated ALDH in the CSCs is 1.1 X or more relative to tumor cell cultures not grown under non-adherent conditions in serum-free medium.
Claim 50 embodies the composition of claim 24, wherein the CSCs are derived from tumor cells of the same type to be treated in a subject.
Claim 55 requires that the cancer stem cells of claim 24 are derived from a subject having, in part, glioblastoma.

Claim 36 embodies the method of claim 35, wherein the pharmaceutical composition is formulated, in part, for subcutaneous, intravenous or intramuscular admisntration to the subject.
Claim 37 requires, in part, that the CSCs of the method of claim 35 are derived from a subject with glioma.
Claim 38 specifies that the subject of claim 38 is a human or other mammal. 
Claim 40 requires that the immune response induced by the method of claim 35 is a T cell response or a B-cell response
Claim 52 is drawn to an immunogenic composition comprising (i) a CSC lysate from spheroid CSC cultures, wherein the spheroid cultures of CSC comprise elevated expression of ALDH relative to tumor cells not cultured in spheroid form; and (2) at least one adjuvant comprising CLDC, CLDPC or a combination thereof; wherein the immunogenic composition does not include dendritic cells.
Nistor et al teach immunogenic composition comprising dendritic cells activated ex vivo by tumor antigens derived from the population of purified glioblastoma multiforme (GBM) cancer stem cells (CSC), wherein the tumor antigens comprise, in part, lysates of the GBM-CSC spheroids (claim 12 as dependent on claim 3 of ‘103 and paragraphs [0006] and [0153])).  Nistor et al disclose that the spheroid clusters comprise cancer stem cells (lines 1-2 of paragraph [0051]) and that the ability to form spheroid is a characteristic of cancer stem cells (paragraph [0052].  
Nistor et al teach a method for preparing a population of glioblastoma multiforme (GBM) cancer stem cells comprising acquiring a biopsy of GBM tumor, disassociating the cells of the biopsy, in vitro culturing the dissociated GBM cells in a serum-free defined medium on a “substrate” supplemented with a growth factor that acts through the MAK pathway to form GBM spheroids, wherein at least 80% of the cells in the GBM-CSC spheroid population express one or more biomarkers selected from a group including CD133 and ALDH (paragraph 0051]).  Nistor et al disclose that the substrate is non-adherent (Figure 1, “Serum-free selection media                        
                            →
                        
                     Non-adherent culture”).  Nistor et al teach that

A non-adherent substrate can cause fast and efficient enrichment of the cultures with cancer stem cells. A non-adherent substrate may be used when a large enough sample is provided, for an example surgically excised tumor, so that purification of GBM-CSC can begin immediately. If the sample is very small, such as needle aspirate, and non-adherent culture is not feasible, an adherent culture may be used for initial expansion, followed by a purification step on a non-adherent substrate, then followed by another expansion under adherent conditions. The alternative processing method is illustrated in FIG. 1 (dashed lines and boxes) and in detail below (page 13, paragraph [0065]).

Nistor et al teach that a partial list of markers expressed by spheroid derived from glioblastoma includes CD133, and that the spheroid were isolated under conditions of non-adherent culture, serum free medium and the addition of the growth factors EGF and FGF (Table 1, Population “Spheroids”).  Thus, the teachings of Nistor et al meets the limitation of instant claims 25, and 43 with respect to CD133, ALDH; the requirement for the spheroid CSC enriched culture obtained from isolation after non-adherent, serum free culture in claims 24, 52 and the culturing of parent tumor cell obtained from a subject; changing culture conditions of the parent tumor cells to a serum-free medium and a non-adherent surface; incubating the serum-free, non-adherent tumor cells to form spheroid cell clusters in claim 42.
Liu et al provide evidence that glioblastoma CSCs grown as spheroids in serum-free medium on a non-adherent substrate significantly overexpress ALDH (page 2774, under the heading “Enrichment for glioma stem cells”, page 2775, under the heading “TRPM7-mediated activation of STAT3…”, page 2777, first column, lines 4-10 and figure 4(c)) which meets the requirements of claims 47 and 52 for over-expression of ALDH relative to GBM not cultured in serum-free medium under non-adherent conditions.  
Nistor et al teach that the antigen source is autologous tumor cells from continuously proliferating, self-renewing cells derived from the patients fresh tumor tissue having the characteristics of tumor stem cells (paragraph [0173]) which meets the limitation of autologous donor tumor cells in claim 45 and claim 50 requiring that the CSCs are derived from tumor cells of the same type to be treated in a subject.  
Nistor et al teach lysates of the GBM-CSC wherein the immunogenic composition further comprises a pharmaceutically acceptable excipient or carrier and an adjuvant (paragraph [0007]).  
Nistor et al teach the admisntration of cancer stem cell antigens, as a separate alternative to the administration of dendritic cells loaded with cancer stem cell antigens (claim 12 as dependent on claim 3 and claim 16 of ‘103 and paragraph [0138]).
Nistor et al teach the treatment of glioblastoma multiforme by admisntration of the compositions of the invention (paragraph [0007]).
Nistor et al teach kits comprising antigens (paragraph [0077]).
Nistor et al does not specifically teach that (1) the administration of the cancer stem cell antigens is administration of the CSC-spheroid lysate that (2) the immune adjuvant is a cationic liposome DNA complex (CLDC) or a cationic liposome DNA-pIC complex (CLDPC).
Zaks et al teach that liposome-antigen nucleic acid complexes (LANAC) were effective adjuvants for eliciting CD4+ and CD8+ T cell responses against peptide and protein antigens, and that LANAC comprising a TLR3 agonist, poly(I:C), or a TLR9 agonist such as CpG oligonucleotide or plasmid DNA, effectively cross-primed CD8+ T cell responses even at low doses of protein antigen (abstract, and page 7336, first column, lines 1-5 of the paragraph immediately above “Materials and Methods”).  Zaks et al teach that the peptide or protein antigens were added to preformed liposome-TLR agonist complexes, (page 7336, second column, lines 7-9).  The disclosure of Zaks et al the limitations of claims 24, 42 and 52 requiring the combination of the antigen with  a cationic liposome DNA complex wherein the complex comprises CpG oligonucleotide or plasmid DNA, and the combination of the antigen with a cationic liposome DNA-pIC complex wherein the complex comprises poly(I:C), otherwise known as pIC.
Dow et al teach that CLDC were more potent immune activators on a per weight basis than either LPS or poly(I:C) (abstract).
Wu et al teach that a constrain on the admisntration of an anti-glioma vaccine comprising dendritic cells pulsed ex vivo with tumor lysate is the requirement of purifying, culturing and maturing the patient derived dendritic cells which is not always possible and is expensive (page 789, second column, lines 16-18 of the second paragraph).  Wu et al teach the subcutaneous administration of tumor cell lysate with the TLR9 agonist, CpG ODN  induced antitumor 
It would have been prima facie obvious at the time of the effective filing date to separate the spheroid clusters from the cells not growing as spheroids because Nistor et al teach "spheroids" refers to spherical aggregates of cancer stem cells formed by culture of cancer cells in serum-free medium and that the ability to form spheroids is a characteristic of cancer stem cells (paragraph [0052]) thus fulfilling the limitation of CSC-enriched culture in claim 24. One of skill in the art would understand that cells not growing in spheroid form during culture under non-adherent conditions in serum-free medium did not have characteristics of cancer stem cells and were not a cell line of antigenic tumor cell lines with superior antigenic signal-to-noise ratio, in terms of immune response against a patient's cancer and capable of self-renewal, capable of pluripotency, and capable to differentiate as required by Nistor et al (paragraph [0005]).  
It would have been prima facie obvious at the time of the effective filing date to use CLDC or CLDPC as the adjuvant with the cancer stem cell lysate.  One of skill in the art would have been motivated to do so by the teachings of Zaks et al that liposome-antigen nucleic acid complexes (LANAC) were effective adjuvants for eliciting CD4+ and CD8+ T cell responses against peptide and protein antigens, and that LANAC comprising a TLR3 agonist, poly(I:C), or a TLR9 agonist such as CpG oligonucleotide or plasmid DNA, effectively cross-primed CD8+ T cell responses even at low doses of protein antigen.  One of skill in the art would have been motivated to elicit a CD8T cell response in order to destroy glioblastoma cells by cell-mediated toxicity, one of skill in the art would also be motivated to elicit a CD4 T cell response in addition to the CD8 T cell response in order to provide a helper-T cell response to the CD8 cytotoxic T lymphocyte response.  One of skill in the art would be further motivated to select LANAC comprising a TLR3 agonist, poly(I:C), or a TLR9 agonist such as CpG oligonucleotide or plasmid DNA because Dow et al teach that cationic lipids prepared with plasmid DNA  are much more potent immune activators than other TLR agonists, such as LPS or poly(I:C).  One of skill in the art would reasonably conclude that cationic lipids prepare with poly(I:C) would also be a more potent immune activator than poly(I:C) without cationic liposomes.
One of skill in the art would have been motivated to administer the lysate, rather than using the lysate to prime dendritic cells based on the teachings of Nistor et al regarding 
The kit of claim 41 is obvious over the combination of Nistor et al, Liu et al, Dow et al and Zaks et al, because Nistor et al teach a kit comprising “antigens” (paragraph [0077]) and one of skill in the art would conclude that “antigens” included a lysate of CSC-spheroids.  One of skill in the art would be motivated to provide a frozen vial of GBM-CSC lysate from spheroid culture in a container in order that aliquots can be removed for generation of a mixture with CLDC and to provide for multiple doses of the immunogenic composition to be made and administered to the patient over time.

Claims 24-28, 34-38, 40-47, 50-52, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al, Liu et al, Dow et al, Zaks et al and Wu et al as applied to claims 24, 25, 27, 28, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56 above, and further in view of Kim et al (U.S. 2009/0142365, cited in the previous action).
Claim 26 requires that the lysate of claim 24 is obtained from cancer stem cells having undergone at least one or more freeze-thaw cycles.
Claim 42 is drawn to a method of obtaining cancer stem cell lysate, wherein spheroid clusters of cancer stem cells grown in under non-adherent condition with serum-free medium are subjected to freeze-thaw lysis after “disposing of cells not in spheroid clusters, and combining 
Nistor et al teach an alternative method for GBM-CSC selection to be used when the number of sample cells is small, wherein cells obtained from the tumor sample are transferred, before or after dissociation, to an adherent substrate containing RGD (Arg-Gly- Asp) rich compounds (e.g., collagen, gelatin or MATRIGEL®) and in the presence of a selection (serum-free) culture media described herein, and that adherent cultures can be dissociated in single cell suspension and transferred to non-adherent conditions to remove the anchorage dependent differentiated cells (paragraphs [0120]  and [0127] and figure 1), which meets the limitation of claim 42 requiring culturing parent tumor cells obtained from a subject; changing culture conditions of the parent tumor cells to a non-adherent surface and a serum-free medium; and incubating serum-free, non-adherent tumor cells to form spheroid cell clusters in claim 42.
The combination of Nistor et al, Liu et al, Dow et al and Zaks et al renders obvious the instant claims to the extent that lysates of tumor spheroids growing in culture are used rather than lysate of tumor spheroids plated on a monolayer for the reasons set forth above.  The combination of references does not specifically teach that the lysates are made by one or more cycles of freezing and thawing.
Kim et al teach that tumor cell lysates prepared by repeated freezing and thawing of tumor cells is a conventional technique for obtaining tumor antigen (paragraph [0037]).
It would have been prima facie obvious to prepare the lysates rendered obvious by the combined teachings of Nistor et al, Liu et al, Dow et al and Zaks et al by using cycles of freezing and thawing.  One of skill in the art would have been motivated to so do because freeze-thaw lysis is a conventional way to make lysates of tumor cells as taught by Kim et al.

Claims  24, 25, 27, 28,  30-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56  are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al, Lui et al, Dow et al (JI 1999), Zaks et al and Wu et al as applied to claims 24, 25, 27, 28, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56 above, and further in view of Dow et al (W02014/134621, cited in the previous action).
Claim 30 embodies he immunogenic composition of claim 24, further comprising at least one agent capable of blocking the recruitment of monocytes, or reducing the migration of 
Claim 32 embodies the composition of claim 3, wherein the at least one agent capable of blocking recruitment or monocytes, or reducing migration of monocytes comprises at least one agent capable of reducing the activation of CCR2, or blocking the activation of CCR2.  Claim 33 specifies that the at least one agent capable of reducing the activation of CCR2, or blocking the activation of CCR2 comprises RS102895.
The combination of Nistor et al, Lui et al, Dow et al (JI 1999) and Zaks et al renders obvious claims 24, 25, 27, 28, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56 for the reasons set forth above.  The combination does not teach the further combination of the immunogenic composition with an agent capable of blocking recruitment of, or reducing migration of, monocytes.
Dow et al (‘621) teach a method for enhancing an immune response, decreasing recruitment of monocyte to a lymph node, amplifying vaccine immunity or inhibiting tumor growth or metastasis in an individual comprising administering angiotensin II receptor blocker and a vaccine (claim 1 of ‘621). Dow et al teach that the vaccine can be a cancer vaccine, e.g., a cancer vaccine designed to increase the targeted immune response against cancer cells already present in the individual and that in certain embodiments, the cancer vaccine can contain tumor cell lysates (page 101, lines 7-10).  Dow et al teach that the angiotensin II receptor blocker is losartan, candesartan, eprosartan, irbesartan, olmesartan, telmisartan, azilsartan or valsartan (claim 44 of ‘621) which meet the limitation of instant claim 31.  Dow et al further teach that administration of RS102895, a competitive antagonist of the CCR2 receptor (page 7, line 12) in combination with irbesartan, telmisartan or losartan, results in a synergistic inhibition of monocyte migration (page 8, lines 8-12).
It would have been prima facie obvious at the time of the effective filing date to add an angiotensin II receptor blocker, such as losartan, candesartan, eprosartan, irbesartan, olmesartan, telmisartan , azilsartan or valsartan to the immunogenic composition of claim 24.  One of skill in the art would have been motivated to do so by the teachings of Dow et al on the amplification of vaccine immunity by the inclusion of  an angiotensin II receptor blocker, such as losartan, candesartan, eprosartan, irbesartan, olmesartan, telmisartan, azilsartan or valsartan, wherein the vaccine is a tumor cell lysate.  One of skill in the art would be motivated to increase the effect of .

Claims 24, 25, 27, 28,  34-38, 40, 41, 44-52 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al, Liu et al, Dow et al (JI 1999), Zaks et al and Wu et al  as applied to claims 24, 25, 27, 28, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56 above, and further in view of Pollack et al (Journal of Clinical Oncology, 2014, Vol. 32, pp. 2050-2058, cited in a prior action).
Claim 48 specifies that the immunogenic composition of claim 24 further comprises at least one cellular adhesion agent. Claim 49 specifies that the at least one cellular adhesion agent is, in part, carboxymethylcellulose.  Claim 54 embodies the immunogenic composition of claim 52, further comprising at least one cellular adhesion agent which is, in part, carboxymethylcellulose.
The combination of Nistor et al, Lui et al, Dow et al (JI 1999), Zaks et al and Wu et al renders obvious claims 24, 25, 27, 28, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56 for the reasons set forth above.  None of Nistor et al, Liu et al, Dow et al (‘621), Zaks et al or Wu et al teach the incorporation of carboxymethylcellulose in a vaccine composition, or with a lysate.
Pollack et al teach the imunoadjuvant poly(I:C) stabilized by lysine and carboxymethylcellulose has been shown to enhance efficacy of glioma associated antigen vaccines (page 2051, first column, lines 13-19).
It would have been prima facie obvious at the time of the effective filing date to add lysine and carboxymethylcellulose to the immunogenic composition comprising GBM-CSC lysate from tumor spheres and the immunoadjuvant of CLDPC.  One of skill in the art would have been motivated to do so because CLDPC comprises pIC which is poly(I:C), and the CSC lysate comprises glioma antigens, and Pollack et al teach that poly(I:C) combined with lysine 
It is noted that Pollack et al do not describe carboxymethylcellulose as a “cellular adhesion” agent.  However, section 2144 iv of the M.P.E.P. teaches

IV.     RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE 

The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).

In the instant case, the motivation to increase efficacy of a vaccine targeting glioma antigens is ample motivation to include carboxymethylcellulose.

Claims 24, 25, 27-29, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56  are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al, Liu et al, Dow et al, Zaks et al and Wu et al as applied to claims 24, 25, 27, 28, 34-38, 40, 41, 44, 45, 47, 50, 52, 55 and 56  above, and further in view of Olin et al (WO2012061120, cited in the previous action).
Claim 29 requires that the CSC lysate of claim 24 comprises from about 50 ug to 100 ug of protein.
The combined teachings of Nistor et al, Liu et al, Dow et al, Zaks et al and Wu et al render obvious the immunogenic composition of claim 24 for the reasons set forth above.  None of Nistor et al, Liu et al, Dow et al, Zaks et al or Wu et al teach the immunogenic composition wherein the CSC lysate comprises from about 50 ug to about 100 ug protein.
Olin et al teach a vaccine comprising a lysate of GBM6-AD cells (page 17, lines 11-12), wherein GBM6-AD is a glioblastoma stem cell line adapted to grown under adherent conditions (page 6, lines 20-23, and page 5, lines 27-28).  Olin et al teach the administration of a dose of 1 ug to 100 mg GBM6-AD cells at each administration time point (page 2, lines 14-16).
.

Claims 24, 25, 27, 28,  34-38, 40, 41, 44, 45, 50, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al (WO2014/164464) in view of Dow et al (Journal of Immunology, 1999, Vol. 163, pp. 1552-1561, cited in a prior action), Zaks et al (Journal of Immunology, 2006, Vol. 176, pp. 7335-7345, cited in a prior action) and Wu et al (Journal of Immunotherapy, 2007, Vol. 30, pp. 789-797).
Claims 27 embodies the immunogenic composition of claim 25, wherein the stem cell lysate is derived from ovarian cancer.  Clam 37 embodies the method of claim 35, wherein the cancer stem cell lysate is derived from ovarian cancer.  Claim 53 embodies the immunogenic composition of claim 52, in part, wherein the spheroid cultures of CSC further comprise elevated expression of CD117 compared to parent tumor cells not cultured in serum free medium under non-adherent culture conditions.
Nistor et al teach immunogenic composition comprising dendritic cells activated ex vivo by tumor antigens derived from the population of purified ovarian cancer stem cells (OV-CSC), wherein the tumor antigens comprise, in part, lysates of the OV-CSC spheroids (claim 12 as dependent on claim 3 of ‘464 and paragraphs [0008] and [0157])).  Nistor et al teach that the spheroid clusters comprise cancer stem cells (lines 1-2 of paragraph [0054]) and that the ability to form spheroid is a characteristic of cancer stem cells (paragraph [0055].  
Nistor et al teach a method for preparing a population of glioblastoma multiforme (GBM) cancer stem cells comprising acquiring a biopsy of GBM tumor, disassociating the cells of the biopsy, in vitro culturing the dissociated GBM cells in a serum-free defined medium on a “substrate” supplemented with a growth factor that acts through the MAK pathway to form GBM spheroids, wherein at least 80% of the cells in the GBM-CSC spheroid population express one or more biomarkers selected from a group including CD117, CD133 and ALDH (paragraph 0054]).  Nistor et al disclose that the substrate is non-adherent (Figure 1, “Serum-free selection media                
                    →
                
             Non-adherent culture” and Table 1, population: spheroids, Conditions for isolation “non-adherent culture”).  Nistor et al teach that

A non-adherent substrate can cause fast and efficient enrichment of the cultures with cancer stem cells. A non-adherent substrate may be used when a large enough sample is provided, for an example surgically excised tumor, so that purification of GBM-CSC can begin immediately. If the sample is very small, such as needle aspirate, and non-adherent culture is not feasible, an adherent culture may be used for initial expansion, followed by a purification step on a non-adherent substrate, followed by another expansion under adherent conditions. The alternative processing method is illustrated in FIG. 1 (dashed lines and boxes) and in detail below (page 13, paragraph [0069]).

Nistor et al teach that a partial list of markers expressed by spheroid derived from glioblastoma includes CD117, CD133 and ALDH, and that the spheroid were isolated under conditions of non-adherent culture, serum free medium and the addition of the growth factors EGF and FGF (Table 1, Population “Spheroids”).  Thus, the teachings of Nistor et al meets the limitation of instant claims 25, 43 and 53 with respect to CD117, CD133, and ALDH; the requirement for the spheroid CSC enriched culture obtained from isolation after non-adherent, serum free culture in claims 24, 52 and the culturing of parent tumor cell obtained from a subject; changing culture conditions of the parent tumor cells to a serum-free medium and a non-adherent surface; incubating the serum-free, non-adherent tumor cells to form spheroid cell clusters in claim 42.
Nistor et al teach that the antigen source is autologous tumor cells from continuously proliferating, self-renewing cells derived from the patients fresh tumor tissue having the characteristics of tumor stem cells (paragraph [0191]) which meets the limitation of autologous donor tumor cells in claim 45 and claim 50 requiring that the OV-CSCs are derived from tumor cells of the same type to be treated in a subject.  
Nistor et al teach lysates of the OV-CSC wherein the immunogenic composition further comprises a pharmaceutically acceptable excipient or carrier and an adjuvant (paragraph [0010]).  Nistor et al teach one or more immune adjuvants, including such as a toll-like receptor (TLR) 
Nistor et al teach the admisntration of cancer stem cell antigens, as a separate alternative to the administration of dendritic cells loaded with cancer stem cell antigens (claim 12 as dependent on claim 3 and claim 16 of ‘464 and paragraph [0142]).
Nistor et al teach the treatment of by admisntration of the compositions of the invention (paragraph [0012]).
Nistor et al teach kits comprising antigens (paragraph [0080]).
Nistor et al does not specifically teach that (1) the administration of the cancer stem cell antigens is administration of the CSC-spheroid lysate that (2) the immune adjuvant is a cationic liposome DNA complex (CLDC) or a cationic liposome DNA-pIC complex (CLDPC).
Zaks et al teach that liposome-antigen nucleic acid complexes (LANAC) were effective adjuvants for eliciting CD4+ and CD8+ T cell responses against peptide and protein antigens, and that LANAC comprising a TLR3 agonist, poly(I:C), or a TLR9 agonist such as CpG oligonucleotide or plasmid DNA, effectively cross-primed CD8+ T cell responses even at low doses of protein antigen (abstract, and page 7336, first column, lines 1-5 of the paragraph immediately above “Materials and Methods”).  Zaks et al teach that the peptide or protein antigens were added to preformed liposome-TLR agonist complexes, (page 7336, second column, lines 7-9).  The disclosure of Zaks et al the limitations of claims 24, 42 and 52 requiring the combination of the antigen with  a cationic liposome DNA complex wherein the complex comprises CpG oligonucleotide or plasmid DNA, and the combination of the antigen with a cationic liposome DNA-pIC complex wherein the complex comprises poly(I:C), otherwise known as pIC.
Dow et al teach that CLDC were more potent immune activators on a per weight basis than either LPS or poly(I:C) (abstract).
Wu et al teach that a constrain on the admisntration of an anti-glioma vaccine comprising dendritic cells pulsed ex vivo with tumor lysate is the requirement of purifying, culturing and maturing the patient derived dendritic cells which is not always possible and is expensive (page 789, second column, lines 16-18 of the second paragraph).  Wu et al teach the subcutaneous administration of tumor cell lysate with the TLR9 agonist, CpG ODN  induced antitumor immunity in  mice bearing intracranial glioma (page 790, first column, lines 22-29 of the first 
It would have been prima facie obvious at the time of the effective filing date to separate the spheroid clusters from the cells not growing as spheroids because Nistor et al teach "spheroids" refers to spherical aggregates of cancer stem cells formed by culture of cancer cells in serum-free medium and that the ability to form spheroids is a characteristic of cancer stem cells (paragraph [0055]) thus fulfilling the limitation of CSC-enriched culture in claim 24. One of skill in the art would understand that cells not growing in spheroid form during culture under non-adherent conditions in serum-free medium did not have characteristics of cancer stem cells and were not a cell line of antigenic tumor cell lines with superior antigenic signal-to-noise ratio, in terms of immune response against a patient's cancer and capable of self-renewal, capable of pluripotency, and capable to differentiate as required by Nistor et al (paragraph [0071]).  
It would have been prima facie obvious at the time of the effective filing date to use CLDC or CLDPC as the adjuvant with the cancer stem cell lysate.  One of skill in the art would have been motivated to do so by the teachings of Zaks et al that liposome-antigen nucleic acid complexes (LANAC) were effective adjuvants for eliciting CD4+ and CD8+ T cell responses against peptide and protein antigens, and that LANAC comprising a TLR3 agonist, poly(I:C), or a TLR9 agonist such as CpG oligonucleotide or plasmid DNA, effectively cross-primed CD8+ T cell responses even at low doses of protein antigen.  One of skill in the art would have been motivated to elicit a CD8T cell response in order to destroy ovarian carcinoma cells by cell-mediated toxicity, one of skill in the art would also be motivated to elicit a CD4 T cell response in addition to the CD8 T cell response in order to provide a helper-T cell response to the CD8 cytotoxic T lymphocyte response.  One of skill in the art would be further motivated to select LANAC comprising a TLR3 agonist, poly(I:C), or a TLR9 agonist such as CpG oligonucleotide or plasmid DNA because Dow et al teach that cationic lipids prepared with plasmid DNA  are much more potent immune activators than other TLR agonists, such as LPS or poly(I:C).  One of skill in the art would reasonably conclude that cationic lipids prepare with poly(I:C) would also be a more potent immune activator than poly(I:C) without cationic liposomes.
One of skill in the art would have been motivated to administer the lysate, rather than using the lysate to prime dendritic cells based on the teachings of Nistor et al regarding administration of the CSC antigens as an alternative to administration of dendritic cells pulsed 
The kit of claim 41 is obvious over the combination of Nistor et al, Liu et al, Dow et al and Zaks et al, because Nistor et al teach a kit comprising “antigens” (paragraph [0080]) and one of skill in the art would conclude that “antigens” included a lysate of CSC-spheroids.  One of skill in the art would be motivated to provide a frozen vial of OV-CSC lysate from spheroid culture in a container in order that aliquots can be removed for generation of a mixture with CLDC and to provide for multiple doses of the immunogenic composition to be made and administered to the patient over time.

It is noted that Kang and Kang (Stem Cells and Development, 2007, Vol.16, pp. 837-847, cited in the prior action) teach that neurosphere-like clusters formed form a Glioblastoma Cell line were not grown under conditions of serum-free medium and non-adherent substrate.  Therefore there is no reasonable expectation that that neurospheres grown from glioblastoma under conditions of serum-free culture on non-adherent substrate would produce tumor spheres that expressed CD117 and CD90.

Applicant argues that Nistor teaches the growth of the spheroids on a defined medium on a substrate rather than a non-adherent substrate required by the claims.  This has been considered but not found persuasive. One of skill in the art clearly understands “substrate” can be either 
Applicant argues against Kast and Belda-Iniesta, stating that it is non-analogous art.  Kast and Belda-Iniesta is no longer part of the instant rejections, but it is not non-analogous art.  Kast and Belda-Iniesta teach that GBM has a sub-population of aldehyde dehydrogenase overexpressing cells with CSC attributes (page 314, first column, lines 1-3 of the second full paragraph).  Kast and Belda-Iniesta do not specifically disclose that the aldehyde dehydrogenase overexpressing cells with CSC attributes are GBM spheroids growing on a non-adhesive substrate in serum-free medium. This is not non-analogous art, but is not part of the instant rejections.
Applicant argues that Nistor fails to teach or disclose the requirement of the CLDC or CLDPC adjuvants.  Applicant is reminded that the instant rejections under 103 do not attribute the CLDC or CLDPC adjuvants to Nistor, although Nistor teaches the use of adjuvants (paragraph [0007]).  Applicant argues that no other reference asserted by the office provides the 
Applicant argues against Pellegatta.  However, Pellegata is not part of the instant rejections.
Applicant argues against Zaks stating that Zaks is limited to “peptide or purified protein antigens” and fails to teach the CSC lysate as currently claimed.  In response to applicant's argument that Zaks is limited to “peptide or purified protein antigens” and fails to teach the CSC lysate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One of skill in the art would understand that the CSC lysate comprises peptides and proteins,   Applicant argues that Zaks teaches liposome antigen nucleic acid complex not the cationic liposome DNA complex nor the cationic liposome DNA-pIC complex required by the claims.  This has been considered but not found persuasive.   The liposomes taught by Zaks are indeed cationic (page 7336, under the heading “preparation of cationic liposomes and vaccines”).  The DNA complex part of the 
Applicant argues against the examiners motivation for administering lysates directly rather than using the lysate to prime dendritic cells.  This has been considered but not found persuasive.  Nistor et al teach the admisntration of cancer stem cell antigens, as a separate alternative to the administration of dendritic cells loaded with cancer stem cell antigens (claim 12 as dependent on claim 3 and claim 16 of ‘103 and paragraph [0138]).  The examiner provided reasoning for selecting the direct admisntration of the cancer stem cell antigens in the form of a CSC lysate as opposed to admisntration of the dendritic cell primed with the lysate in order to avoid the need for sick patients to undergo apheresis and then wait until enough dendritic cells can be generated therefrom.  Based on the teachings of Wu et al, it is not possible to generate enough dendritic cells from all patients. 

All claims are rejected. 

All other rejections and/or objection as set forth in the prior Office action are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643